DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 12-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggest a drive train of a wind turbine comprising a torque limiter assembly, the torque limiter assembly comprising: a torque shaft connected to a rotor of the wind turbine; a hub shaft connected to a generator rotor of a generator of the wind turbine; a torque limiter comprising a first clamping disk, a friction disk, a second clamping disk, and a preloading means, wherein the friction disk is bolted to the hub shaft via interface bolts from a downwind side, such that the torque limiter is detachable from the hub shaft as a whole; wherein the torque shaft comprises a seal ring in a downwind flange portion of the torque shaft, wherein the seal ring is configured and arranged to provide a sealing between the torque shaft and the friction disk, or to provide a sealing between the torque shaft and the hub shaft.
Regarding claim 16, the prior art as a whole, either alone or in combination, fails to teach or suggest a drive train of a wind turbine comprising a torque limiter assembly, 
Claims 2-10 and 12-15 are considered allowable based on their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832